Per curiam.
This matter is before the Court on the Notice of Discipline filed by the State Bar against Respondent Anthony Charles Bruneio alleging a violation of Rule 9.4 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). As Bruneio admitted in his response to the grievance filed by the Georgia State Bar that he had been disbarred in the State of Pennsylvania in 2002, the State Bar sent him a Notice of Investigation under Rule 9.4. Bruneio did not respond to the Notice of Investigation, nor did he respond to the subsequently filed Notice of Discipline, which was properly served under Bar Rule 4-203.1 (b) (3) (i), as he is required to do under Bar Rule 4-208.3. Accordingly, Bruneio is in default, has no right to an evidentiary *893hearing, and is subject to discipline by this Court, see Bar Rule 4-208.1 (b). Because Bruneio was disbarred in Pennsylvania, the State Bar recommends that he also be disbarred from the practice of law in the State of Georgia. We agree that disbarment is the appropriate discipline in this matter. Therefore, the name of Anthony Charles Bruneio hereby is withdrawn from the rolls of attorneys authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).
Decided January 24, 2005.
William P. Smith III, General Counsel State Bar, Elizabeth M. Williamson, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.